76 F.3d 372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry L. GENT, plaintiff--appellant,v.CENTRAL VIRGINIA LEGAL AID SOCIETY, INCORPORATED,Defendant--Appellee.Jerry L. GENT, Plaintiff-Appellant,v.CLIENT CENTERED LEGAL SERVICES, INCORPORATED, Defendant--Appellee.
Nos. 95-3071, 95-7857.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   James R. Spencer, District Judge.  (CA-95-764).
Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, District Judge.  (CA-95-1188-R).
Jerry L. Gent, Appellant Pro Se.  John William Boland, Martha Saine Condyles, Andrew Eric Kauders, Jr., McGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district courts' orders denying relief on his 42 U.S.C. § 1983 (1988) complaint and dismissing a civil complaint for failure to state a claim.   We have reviewed the records and the district courts' opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district courts.   Gent v. Central VA Legal Aid, No. CA-95-764 (E.D.Va. Nov. 15, 1995);  Gent v. Client Centered Legal Servs., No. CA-95-118-R (W.D.Va. Nov. 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.